DETAILED ACTION
This is an Office action based on application number 16/474,208 filed 27 June 2019, which is a national stage entry of PCT/US2017/067511 filed 20 December 2017, which claims priority to US Provisional Application No. 62/440,531. Claims 1-15, 18, and 21-24 are pending. Claims 18 and 21-24 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 28 February 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claim 9, made of record in the previous Office action, is withdrawn due to Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosobuchi et al. (JP 2007-36102A with citations taken from the provided machine translation) (Hosobuchi) in view of Mori (WO 2004/055125 A2) (Mori), Kollaja et al. (US Patent Application Publication No. US 2002/0098353 A1) (Kollaja) and Sherman et al. (US Patent Application Publication No. US 2003/0175510 A1) (Sherman).

Regarding instant claims 1-5, Hosobuchi discloses a masking film attached with an adhesive to one side of an aluminum plate (paragraph [0004]).
	Hosobuchi discloses that said masking film has a thickness of 20 µm or more, and said masking film is meant to be peeled from the aluminum plate (paragraphs [0015-0016]).
	Hosobuchi discloses that said masking film is attached by a silicone-based pressure-sensitive adhesive (paragraph [0017]).
	Hosobuchi further discloses that said masking tape is made of a polyester, polyimide, polyamide, polyarylate, and fluororesin (paragraph [0019]).
	Hosobuchi does not explicitly disclose the specific backing layer thickness and adhesive layer thickness of the masking tape, as claimed. Hosobuchi does not explicitly disclose the flexibility value of the claim. Hosobuchi does not explicitly disclose the specific primed surface of the backing layer. Hosobuchi does not explicitly disclose the specific rubber-based pressure-sensitive adhesive.
	However, Kollaja discloses polymer blends that exhibit properties useful in tape backing compositions, particularly as a masking tape (paragraph [0001]). Kollaja discloses that it is desirable for masking tapes to be more flexible such that they are more conformable to various topographies (paragraphs [0002-0003]). Kollaja teaches that the tape backing compositions disclosed are especially useful for making flexible 
	Kollaja discloses that said tape backing compositions comprise a blend of a first and second polymer wherein the two polymers are polyester polymers or two polyamide polymers (paragraph [0005-0006]).
	Kollaja further discloses that the tape backing composition is readily formed into a flexible film for a tape backing with a thickness of about 25.4 µm to 127 µm (paragraph [0057]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Mori discloses a film comprising a base material and an adhesive layer coated onto one side of the base material (page 3, lines 1-5).
	Mori further discloses that the substances from which the adhesive layer is formed include silicone pressure-sensitive adhesives (page 5, lines 22-26).
	Mori further discloses that the thickness of the adhesive layer ranges from 10 to 50 µm (page 5, lines 27-31); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Mori further discloses that the film comprises a primer layer between the base material and the adhesive layer (page 6, lines 1-4).
	Further, Sherman discloses silicone pressure-sensitive adhesives comprising a silicone tackifying resin, a polydiorganosiloxane copolymer, and a plasticizer (Claim 1), wherein the silicone tackifying resin is inclusive of MQ resins (paragraph [0052]), and 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the flexible tape backing of Kollaja in the masking tape of Hosobuchi. The motivation for doing so would have been that the flexible tape backing of Kollaja meets the requirements of a backing composition having a thickness of at least 20 µm and comprising a polyester or polyamide desired by Hosobuchi. Furthermore, such backings have an increased flexibility such that they can conform to complex topologies. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	As to the specific flexibility value, Kollaja, as cited above discloses that to increase flexibility, it is desirable to select those polymers for the tape backing compositions having a lower modulus. Selection of those polymers having a lower modulus would necessarily result in a backing layer having a lower flexibility value, as defined by claim 1.
Since the instant specification is silent to unexpected results, the specific flexibility value of the backing layer is not considered to confer patentability to the claims. As the conformability of a masking tape is a variable that can be modified, In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Furthermore, it would have been obvious to adjust the thickness of the adhesive layer of Hosobuchi to the thickness prescribed by Mori. The motivation for doing so would have been that Mori provides an art recognized thickness for a silicone pressure-sensitive adhesive in the formation of a tape structure. Applying a known technique to a known product ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(D).
	Further, it would have been obvious to include the primer layer of Mori to the masking film of Hosobuchi. The motivation for doing so would have been that primer layers are art recognized components capable of being added to structures comprising a base film and a silicone pressure-sensitive adhesive. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further, it would have been obvious to use the specific silicone pressure-sensitive adhesive of Sherman in the masking film of Hosobuchi. The motivation for doing so would have been that such an adhesive has optimizes tack and component homogeneity. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	As to the claimed “rubber-based pressure-sensitive adhesive”, the silicone pressure-sensitive adhesives disclosed by each of the prior art references is construed to meet the claimed “rubber-based” limitation. Support for such a supposition comes from Applicant’s disclosure as silicone being also referred to as silicone rubber (see Specification at page 9, lines 4-9).
	As to the claimed peel adhesion strength and leakage distance, Hosobuchi discloses a masking tape meant to be applied to an aluminum substrate and peeled. Furthermore, the prior art combination encompasses an embodiment that is substantially identical to the claims (i.e., an embodiment having the same adhesive layer having the same thickness, the same base layer having the same thickness, and a primer layer present between the adhesive layer); therefore, one of ordinary skill in the art would conclude that the encompassed embodiment and the structure of the claims to have the same properties as the claimed (i.e., the same adhesion strength and leakage distance). Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 6, Hosobuchi discloses that said masking film has a thickness of 20 µm or more, and said masking film is meant to be peeled from the aluminum plate (paragraphs [0015-0016]).
	Additionally, Kollaja further discloses that the tape backing composition is readily formed into a flexible film for a tape backing with a thickness of about 25.4 µm to 127 µm (paragraph [0057]).
	It is noted that both thickness ranges include or overlap the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 7-8, Mori further discloses that the thickness of the adhesive layer ranges from 10 to 50 µm (page 5, lines 27-31); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 9, Hosobuchi further discloses that said masking tape is made of a polyester, polyimide, polyamide, polyarylate, and fluororesin (paragraph [0019]).
	Further, Kollaja discloses that said tape backing compositions comprise a blend of a first and second polymer wherein the two polymers are polyester polymers or two polyamide polymers (paragraph [0005-0006]).

Regarding instant claim 10-14, Hosobuchi discloses that said masking film is attached by a silicone-based pressure-sensitive adhesive (paragraph [0017]).
	Further, Sherman discloses silicone pressure-sensitive adhesives comprising a silicone tackifying resin, a polydiorganosiloxane copolymer, and a plasticizer (Claim 1), wherein the silicone tackifying resin is inclusive of MQ resins (paragraph [0052]), and said plasticizer is inclusive of organic substituted silicone oils (paragraph [0064]), particularly organosiloxanes (paragraph [0066]). Sherman discloses that such pressure-sensitive adhesives allows for the inclusion of an optimized amount of tackifier while avoiding a nonhomogenous distribution of components that results in a reduced tack (paragraphs [0005-0006]). A silicone oil inclusive of organosiloxanes is construed to encompass a polydiorganosiloxane fluid.

Regarding instant claim 15, Sherman further discloses that processing aids inclusive of silicone oils are included in an amount of at least 0.5 wt-% to no greater than 10 wt-% (paragraph [0068]); however, “in the case where claimed ranges ‘overlap prima facie case of obviousness exists.”  See MPEP § 2144.05.

Answers to Applicant’s Arguments
In response to Applicant’s arguments and amendments, the grounds of rejection are altered to include the disclosure of Kollaja. Applicant’s arguments regarding the combination of Hosobuchi with Mori, however, are unpersuasive.
Applicant first contends that one of ordinary skill in the art would not readily combine the teachings of Hosobuchi with Mori due to their different intended uses. Specifically, Applicant contends that Hosobuchi is concerned with a masking film, and one of ordinary skill in the art would not readily look to the disclosure of Mori, which is concerned with a marking film, to disclose at least the primer layer and adhesive thickness.
	Applicant’s arguments are unpersuasive. While Hosobuchi and Mori are concerned with different intended uses of a tape structure, both references, as cited above, are concerned with forming such tape structures using a silicone pressure-sensitive adhesive. Therefore, one of ordinary skill in the art, would readily look to all those tape structures comprising a silicone pressure-sensitive adhesive and glean from a reference, such as Mori, an art recognized thickness as well as additional components (i.e., the primer layer) necessary for the effective use of such an adhesive. Applicant has not persuasively argued that the adhesive thickness and primer of Mori would render the masking tape of Hosobuchi inoperable or deficient in performing its intended masking role.

	Applicant’s argument is unpersuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, the prior art explicitly discloses the thickness parameters required by the claims as well as motivations to modify such thicknesses. While the control of said thicknesses may not have the same goal as Applicant’s invention, since the prior art is inclusive of the claimed thickness ranges, one of ordinary skill would recognize that the advantages touted by Applicant would flow naturally from following the suggestion of the prior art.

Applicant further traverses the reliance on the Sherman reference. Applicant contends that while Sherman teaches silicone adhesives and articles formed therefrom that are particularly useful as tapes, Sherman does not specifically teach a masking tape.
	Applicant’s arguments are unpersuasive. Similar to the arguments above, while not drawn to the same intended use, both Sherman and Hosobuchi are concerned with .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/11/2022